DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-13, 15, 17-22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over a first interpretation of Root (US Pat 8,048,032) in view of Thungana et al. (PG PUB 2015/0165160).
Re claim 1, Root an intravascular access catheter 14 (labeled in Fig 17 but best seen in Fig 18,19; “tapered inner catheter 14”, Col 8, Lines 57-58) for advancing a medical device for intraluminal medical procedures within the neurovasculature (it is noted that the phrase “for advancing a medical device for intraluminal medical procedures within the neurovasculature” is a functional recitation and, therefore, “a medical device” is not a part of the claimed invention), comprising: a flexible elongate body (labeled in annotated Fig A below, comprising the distal portion of tube 90) having a proximal end (to the left in Fig 18,19 and Fig A), a distal-most end (to the right in Fig 18,19 and Fig A), and a single lumen (seen in Fig 19 and labeled in annotated Fig A below) extending therebetween (as seen in Fig 19), wherein the flexible elongate body comprises a plurality of regions (one region being the distal portion of straight portion 100 and another region being the tapered portion 102, as seen in Fig A below), wherein one of the plurality of regions is a tapered region 102 (Fig 18), and wherein the distal-most end defines a distal opening (seen in Fig 19 and labeled in annotated Fig A below) from the single lumen (as seen in Fig 19); a first marker 104 (Fig 18,19; Col 8, Line 63) disposed at a distal end of the tapered region (as seen in Fig 18,19); wherein the tapered region comprises an unreinforced polymer (as seen in Fig 19; Col 8, Lines 64-66, “formed in whole […] from low-density polyethylene plastic); and a proximal extension (labeled in annotated Fig A below, comprising the proximal portion of tube 90) extending proximally from the proximal end of the flexible elongate body to an extracorporeal proximal end (to the left in Fig 18,19 and Fig A) (as seen in Fig A below), the proximal extension having a lumen (seen in Fig 19 and labeled in annotated Fig A below) communicating with the single lumen of the flexible elongate body forming a single, contiguous lumen between the distal opening and a proximal opening (seen in Fig 19 and labeled in annotated Fig A below) at the extracorporeal proximal end (as seen in Fig 19 and Fig A ).  Root does not disclose a second marker disposed at a proximal end of the tapered region.
Thungana, however, teaches a catheter 10 (Fig 1(A); it is noted that all reference characters cited below refer to Fig 1(A) unless otherwise noted) comprising a flexible elongate body 12+14 with a tapered region 14 and a distal-most end (to the right in Fig 1(A)), the tapered region including a first marker 46 (including radiopaque material like that of Root, Para 13) disposed at a distal end of the tapered region (as seen in Fig 1(A); it is noted that the claim does not require the first marker to be at the distal-most end) and second marker 24 (also including radiopaque material, Para 13) disposed at a proximal end of the tapered region (as seen in Fig 1(A); it is noted that the claim does not require the second marker to be at the proximal-most end). Thungana teaches that providing a marker at each end of the tapered region allows a physician to be certain of the direction that the catheter is facing when inserted in the body (since the distal marker will be smaller than the proximal marker, Para 10). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Root to include a second marker at the proximal end of the tapered region (in addition to the first marker it already possesses), as taught by Thungana, for the purpose of allowing the physician to be certain of the direction that the catheter is facing when in the body (Para 10). 

    PNG
    media_image1.png
    418
    1313
    media_image1.png
    Greyscale

Re claim 7, Root discloses that at least one other region of the plurality of regions (the portion of straight portion 100 that forms the “flexible elongate body”) of the flexible elongate body comprises unreinforced polymer (Col 8, Lines 64-66 set forth that the entire flexible elongate body is formed of low-density polyethylene plastic).
Re claim 8, Root discloses that the plurality of regions of the flexible elongate body comprise unreinforced polymer (Col 8, Lines 64-66 set forth that the entire flexible elongate body is formed of low-density polyethylene plastic).
Re claim 9, Root/Thungana disclose all the claimed features but does not explicitly disclose that the tapered region tapers over a length between 1 cm and 3 cm.  However, it would have been an obvious matter of design choice to provide the tapered region such that it tapers over a length between 1 cm and 3 cm since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  It is noted that claim 9 has also been rejected with art below.
Re claim 10, Root/Thungana disclose all the claimed features but does not explicitly disclose that the tapered region has a durometer no more than 35 D.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Root to include the tapered region with a durometer no more than 35 D since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  It is noted that claim 10 has also been rejected with art below.
Re claim 11, Root discloses a hub 88 (Fig 18) at the extracorporeal proximal end of the proximal extension (as seen in Fig 18), the hub includes a lumen (as seen in Fig 19) in fluid communication with the lumen of the proximal extension (as seen in Fig 19).
Re claim 12, Root discloses that the lumen is sized to receive a guidewire (since the lumen does not have any structure preventing the introduction of a guidewire therein, this functional limitation is met) but Root/Thungana does not explicitly disclose that it is sized to receive a guidewire between 0.014" and 0.018" in diameter. However, it would have been an obvious matter of design choice to modify the lumen to be of a size that could receive a guidewire between 0.014” and 0.018” in diameter since applicant has not disclosed that having such a lumen size solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Furthermore, absent a teaching as to the criticality of this size, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. Additionally, It would have been an obvious matter of design choice to modify the lumen to be of a size that could receive a guidewire between 0.014” and 0.018” in diameter since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  It is noted that claim 12 has also been rejected with art below.
Re claim 13, Root discloses that the tapered region of the flexible elongate body is shapeable by a user (it is noted that this limitation does not require that the tapered region be shapeable by a user at a certain point in time and therefore the “user” could be either a physician during a procedure or a manufacturer during manufacturing, for example; since Col 8, Lines 64-66 discloses that the entire catheter tube 90 is formed of low-density polyethylene plastic, one of ordinary skill in the art would recognize that the tapered region could be shapeable by a user during manufacturing (whether by hand or by using various tools) or could be shapeable by a user during a procedure (by cutting the tip, for example). 
Re claim 15, Root discloses that each of the plurality of regions of the flexible elongate body each have a different durometer (Since Col 8, Lines 64-66 disclose that the entire catheter tube 90 is formed of the same material and Fig 19 shows that the tapered portion 102 (which forms one of the plurality of regions) has a reduced wall thickness compared to the portion of straight portion 100 (which forms another of the plurality of regions), one of ordinary skill in the art would recognize that the durometer of the tapered portion 102 would be less than the durometer of the straight portion 100). 
Re claim 17, Root as modified by Thungana in the rejection of claim 1 above discloses a system comprising the access catheter of claim 1 (as set forth in the rejection of claim 1 above) and further comprising a second catheter 12 (Fig 17; best seen in Fig 20-22), the second catheter comprising: a flexible, distal luminal portion 112+114 (Fig 20-22) having an inner diameter defining a single lumen (not labeled in Fig 20-22, but inherent in view of Fig 17 which shows access catheter 14 within second catheter 12) extending between a proximal opening (where 112 meets “hemi-tube portion 110”, as seen in Fig 22 and labeled in annotated Fig B below) at a proximal end (to the right in Fig 20-22) of the luminal portion and a distal opening (seen in Fig 22 and labeled in annotated Fig B below) at a distal end (to the left in Fig 20-22) of the luminal portion; and a control element 110 (Fig 20-22) extending proximally from a point of coupling (“the location where hemi-tube portion 110 and braided portion 112 join”, as described in Col 9, Lines 21-23 and labeled in annotated Fig B below) adjacent the proximal opening, wherein the control element is configured with sufficient stiffness to control movement of the second catheter (Col 9, Lines 50-54), wherein the flexible, distal luminal portion has an outer diameter at the point of coupling that is larger than an outer diameter of the control element at the point of coupling (as seen in Fig 21; “the location where hemi-tube portion 110 and braided portion 112 join defines the entire circumference of a cylinder’, Col 9, Lines 21-23).  

    PNG
    media_image2.png
    318
    1428
    media_image2.png
    Greyscale

Re claim 18, Root discloses that the access catheter is configured to insert into the lumen of the second catheter such that a distal end region of the flexible elongate body extends distally beyond the distal end of the luminal portion of the second catheter (as seen in Fig 17).
Re claim 19, Root discloses that the access catheter has a length at least as long as a length of the second catheter (as seen in Fig 17)
Re claim 20, Root discloses that a distance between the distal opening of the flexible elongate body and the proximal opening of the proximal extension is sufficient to allow the distal end region of the flexible elongate body to be positioned within the neurovasculature while a proximal end region of the proximal extension is grasped by the user (it is noted that this limitation is patient-dependent and procedure-dependent – that is, the length required to reach the neurovasculature depends on the size of the patient and the point of entry into the vasculature; accordingly, this limitation is met since Col 1, Lines 7-11 disclose that the device is used in the vasculature).  
Re claim 21, Root discloses that the first marker is a radiopaque band (Col 8, Line 63 refers to 104 as a “marker band”; Col 6 lines 19-20 defines the term “marker band” as being formed of a radiopaque material) but Root/Thungana do not explicitly disclose that this band is a radiopaque-loaded polymer. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the radiopaque band to include radiopaque-loaded polymer since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  It is noted that claim 21 has also been rejection with art below.
Re claim 22, Root discloses that the distal end of the tapered region is at the distal-most end of the flexible elongate body (as seen in Fig 18,19).
Re claim 25, Root discloses that the distal opening from the single lumen is the only distal opening from the single lumen (as seen in Fig 18,19).
Claims 2, 6 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over the first interpretation of Root (US Pat 8,048,032)/Thungana et al. (PG PUB 2015/0165160) in view of Oepen et al. (PG PUB 2007/0016132).
Re claim 2, Root/Thungana disclose all the claimed features except that the  proximal extension is formed of two or more different materials, wherein a first of the materials is metal, a second of the materials is polymer, and the two or more different materials are arranged coaxially. Oepen, however, teaches a catheter 100 (Fig 1) comprising a proximal extension 20 (Fig 1) extending proximally from a flexible elongate body 22+24 (Fig 1), wherein the proximal extension is formed of metal (“stainless steel”, Para 93) and polymer (“FEP, PTFE, polyamide, and PEEK”, Para 91) which is arranged coaxially (“strain relief […] formed of a polymeric material […] overmolded onto the proximal tubular member 20”, Para 91) for the purpose of enhancing pushability and providing increased resistance to kinking (Para 91,102). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Root/Thungana to include the proximal extension such that it is formed of metal and polymer arranged coaxially, as taught by Oepen, for the purpose of enhancing pushability and providing increased resistance to kinking (Para 91,102).
Re claim 6, as set forth in the rejection of claim 2 above, Root/Thungana fail to disclose that the proximal extension is formed of a metal and a polymer arranged coaxially; accordingly, Root/Thungana also fail to disclose that the first material is a metal hypotube and that it is coated with the polymer. Oepen, as applied in the rejection of claim 2 above, further teaches that the first material is a metal hypotube (“hypotube made of metal, such as stainless steel”, Para 93) that is coated with the polymer (“strain relief […] formed of a polymeric material […] overmolded onto the proximal tubular member 20”, Para 91) for the same reasons set forth above (that is, for enhancing pushability and providing increased resistance to kinking; Para 91,102). Therefore, it would have been obvious to modify Root/Thungana to include the proximal extension with a metal hypotube coated with a polymer, as taught by Oepen, for the purpose of enhancing pushability and providing increased resistance to kinking (Para 91,102).
Re claim 26, Root discloses that the proximal extension has an outer diameter sized to insert through an inner working lumen of an access sheath positioned within a vessel of a patient (it is noted that “an access sheath” is not a part of the claimed invention; this limitation is met since one of ordinary skill in the art would recognize that the proximal extension is structurally capable of being inserted into a hypothetical access sheath having a lumen that is larger than the maximum outer diameter of the proximal extension).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the first interpretation of Root (US Pat 8,048,032)/Thungana et al. (PG PUB 2015/0165160) in view of Razi (US Pat 5,542,936).
Re claim 9, Root/Thungana disclose all the claimed features but does not explicitly disclose that the tapered region tapers over a length between 1 cm and 3 cm.  Razi, however, teaches an assembly (as seen in Fig 1) comprising an access catheter 2 (Fig 1; comparable to the access catheter of Fig 18,19 of Root) that resides within an outer catheter 1 (Fig 1; comparable to outer catheter of Fig 20-22 of Root) and has a tapered tip (as seen in Fig 1) that tapers 2 cm (Col 4, Lines 40-43) for the purpose of facilitating entry of the assembly into a vessel (Col 4, Lines 40-43). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Root/Thungana to include the tapered region with a taper over a length between 1 cm and 3 cm, as taught by Razi, for the purpose of facilitating entry of the assembly into a vessel (Col 4, Lines 40-43).

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the first interpretation of Root (US Pat 8,048,032)/Thungana et al. (PG PUB 2015/0165160) in view of Wilson et al. (PG PUB 2010/0022948).
Re claim 10, Root/Thungana disclose all the claimed features but does not explicitly disclose that the tapered region has a durometer no more than 35 D.  Wilson, however, teaches an access catheter 34a (Fig 12) comprising a tapered region 98 (Fig 12; comparable to tapered region 102 of Root) that has a durometer of 35 D (Para 58) for the purpose of facilitating advancement of the tapered region into a puncture site (Para 57). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Root/Thungana to include the tapered region with a durometer no more than 35 D, as taught by Wilson, for the purpose of facilitating advancement of the tapered region into a puncture site (Para 57).
Re claim 12, Root discloses that the lumen is sized to receive a guidewire (since the lumen does not have any structure preventing the introduction of a guidewire therein, this functional limitation is met) but Root/Thungana does not explicitly disclose that it is sized to receive a guidewire between 0.014" and 0.018" in diameter. Wilson, however, teaches an access catheter 34a (Fig 12) having a lumen 94 (Fig 12) sized to receive a guidewire between 0.014” and 0.018” in diameter (Para 47 discloses that the guidewire used has a 0.018” diameter and Para 56 discloses that the lumen has a diameter of approximately 0.038”) for the purpose of allowing the access catheter to be used with a guide wire that is sufficiently stiff to resist undesirable bending and/or kinking (Para 47). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Root/Thungana to include the lumen such that it is sized to receive a guidewire between 0.014” and 0.018” diameter, as taught by Wilson, for the purpose of allowing the access catheter to be used with a guide wire that is sufficiently stiff to resist undesirable bending and/or kinking (Para 47).

Claims 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over the first interpretation of Root (US Pat 8,048,032)/Thungana et al. (PG PUB 2015/0165160) in view of Zenzon et al. (US Pat 5,538,512).
Re claim 14, Root/Thungana disclose all the claimed features except a lubricious material incorporated into the unreinforced polymer.  Zenzon, however, teaches an access catheter (Fig 1) that has a lubricious material incorporated into an unreinforced polymer (Col 3, Lines 18-21; “cross-linked” and “covalently bonded” sets for that the lubricous material and the unreinforced polymer and made into one) for the purpose of ensuring that the catheter is slippery and durable to reach remote portions of the vascular system (Col 2, Lines 1-3 and 21-22). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Root/Thungana to include a lubricious material incorporated into the unreinforced polymer, as taught by Zenzon, for the purpose of ensuring that the catheter is slippery and durable to reach remote portions of the vascular system (Col 2, Lines 1-3 and 21-22). 
Re claim 21, Root discloses that the first marker is a radiopaque band (Col 8, Line 63 refers to 104 as a “marker band”; Col 6 lines 19-20 defines the term “marker band” as being formed of a radiopaque material) but Root/Thungana do not explicitly disclose that this band is a radiopaque-loaded polymer. Zenzon, however, teaches providing a radiopaque marker as radiopaque-loaded polymer (Col 4, Lines 39-41) for the purpose of ensuring that the marker is observable in the vasculature (Col 4, Lines 36-39). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Root/Thungana to include the first marker band as a radiopaque-loaded polymer, as taught by Zenzon, for the purpose of ensuring that the marker is observable in the vasculature (Col 4, Lines 36-39).

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over the first interpretation of Root (US Pat 8,048,032)/Thungana et al. (PG PUB 2015/0165160) in view of Bose et al. (PG PUB 2009/0030400).
Re claims 23 and 24, Root/Thungana disclose all the claimed features except that the flexible elongate body is sufficiently flexible to be advanced distal to a petrous portion of an internal carotid artery. Bose, however, teaches a substantially similar flexible elongate body 12 (Fig 1,2; comprising a distal tapered tip 30b-3i like tip 102 of Root) that is sufficiently flexible to be advanced distal to a petrous portion of the internal carotid artery (Para 16,27 discloses that the elongate body 12 is flexible enough to be positioned in the petrous segment or the cavernous segment (which is known to be distal to the petrous portion) of the ICA) for the purpose of treating deeper portions of the neurovasculature and preventing catheter backout (Para 3,10). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Root/Thungana to include the flexible elongate body with sufficient flexibility to be advanced distal to a petrous portion of an internal carotid artery, as taught by Bose, for the purpose of treating deeper portions of the neurovasculature and preventing catheter backout (Para 3,10).

Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over a second interpretation of Root (US Pat 8,048,032) in view of Thungana et al. (PG PUB 2015/0165160).
Re claim 1, Root an intravascular access catheter 14 (labeled in Fig 17 but best seen in Fig 18,19; “tapered inner catheter 14”, Col 8, Lines 57-58) for advancing a medical device for intraluminal medical procedures within the neurovasculature (it is noted that the phrase “for advancing a medical device for intraluminal medical procedures within the neurovasculature” is a functional recitation and, therefore, “a medical device” is not a part of the claimed invention), comprising: a flexible elongate body (labeled in annotated Fig C below; it is noted that this “flexible elongate body” is tapered along its entire length, as seen in annotated Fig C below) having a proximal end (to the left in Fig 18,19 and Fig C), a distal-most end (to the right in Fig 18,19 and Fig C), and a single lumen (seen in Fig 19 and labeled in annotated Fig C below) extending therebetween (as seen in Fig 19), wherein the flexible elongate body comprises a plurality of regions (one region being indicated as the “tapered region” in annotated Fig C below and a second region extending between the labeled “tapered region” and the labeled “proximal end of taper” in Fig C below), wherein one of the plurality of regions is a tapered region (labeled in annotated Fig C below), and wherein the distal-most end defines a distal opening (seen in Fig 19 and labeled in annotated Fig C below) from the single lumen (as seen in Fig 19); a first marker 104 (Fig 18,19; Col 8, Line 63) disposed at a distal end of the tapered region (as seen in Fig 18,19); wherein the tapered region comprises an unreinforced polymer (as seen in Fig 19; Col 8, Lines 64-66, “formed in whole […] from low-density polyethylene plastic); and a proximal extension (labeled in annotated Fig C below, comprising the cylindrical portion of tube 90) extending proximally from the proximal end of the flexible elongate body to an extracorporeal proximal end (to the left in Fig 18,19 and Fig C) (as seen in Fig C below), the proximal extension having a lumen (seen in Fig 19 and labeled in annotated Fig C below) communicating with the single lumen of the flexible elongate body forming a single, contiguous lumen between the distal opening and a proximal opening (seen in Fig 19 and labeled in annotated Fig C below) at the extracorporeal proximal end (as seen in Fig 19 and Fig C).  Root does not disclose a second marker disposed at a proximal end of the tapered region.
Thungana, however, teaches a catheter 10 (Fig 1(A)) comprising a proximal extension 12 (Fig 1(A), comparable to the “proximal extension” of Root) and a flexible elongate body 14 (Fig 1(A), comparable to the “flexible elongate body” of Root that is also tapered along its entire length); the flexible elongate body including a tapered region (labeled in annotated Fig D below; comparable to the “tapered region” of Root that also does not extend along the entirety of the “flexible elongated body”), a second region (extending between the labeled “tapered region” and the labeled “proximal end of taper”, as labeled in Fig D below; comparable to the second region of Root) and a distal-most end 52 (Fig 1(A)), the tapered region including a first marker 46 (including radiopaque material like that of Root, Para 13) disposed at a distal end of the tapered region (as seen in Fig 1(A); it is noted that the claim does not require the first marker to be at the distal-most end) and second marker 24 (also including radiopaque material, Para 13) disposed at a proximal end of the tapered region (as seen in Fig 1(A)). Thungana teaches that providing a marker at each end of the tapered region allows a physician to be certain of the direction that the catheter is facing when inserted in the body (since the distal marker will be smaller than the proximal marker, Para 10). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Root to include a second marker at the proximal end of the tapered region (in addition to the first marker it already possesses), as taught by Thungana, for the purpose of allowing the physician to be certain of the direction that the catheter is facing when in the body (Para 10). 

    PNG
    media_image3.png
    425
    1020
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    554
    769
    media_image4.png
    Greyscale


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the second interpretation of Root (US Pat 8,048,032)/Thungana et al. (PG PUB 2015/0165160) in view of Oepen et al. (PG PUB 2007/0016132).
Re claim 2, Root/Thungana disclose all the claimed features except that the  proximal extension is formed of two or more different materials, wherein a first of the materials is metal, a second of the materials is polymer, and the two or more different materials are arranged coaxially. Oepen, however, teaches a catheter 100 (Fig 1) comprising a proximal extension 20 (Fig 1) extending proximally from a flexible elongate body 22+24 (Fig 1), wherein the proximal extension is formed of metal (“stainless steel”, Para 93) and polymer (“FEP, PTFE, polyamide, and PEEK”, Para 91) which is arranged coaxially (“strain relief […] formed of a polymeric material […] overmolded onto the proximal tubular member 20”, Para 91) for the purpose of enhancing pushability and providing increased resistance to kinking (Para 91,102). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Root/Thungana to include the proximal extension such that it is formed of metal and polymer arranged coaxially, as taught by Oepen, for the purpose of enhancing pushability and providing increased resistance to kinking (Para 91,102).

Claim 27 is rejection under 35 U.S.C. 103 as being unpatentable over the second interpretation of Root (US Pat 8,048,032)/Thungana et al. (PG PUB 2015/0165160)/Oepen et al. (PG PUB 2007/0016132) in view of Rossi (US Pat 6,579,264).
Re claim 27, Root discloses that a proximal end region (the “proximal end region” is the same as the “second region” of claim 1; that is, it extends between the labeled “tapered region” and the labeled “proximal end of taper” in Fig C above) of the flexible elongate body tapers in outer diameter proximally towards the proximal extension (as seen in Fig C above, the proximal end region tapers radially outward in the proximal direction) forming a transition section between the flexible elongate body and the proximal extension (as seen in Fig C above). Root/Thungana/Oepen does not disclose an increased outer diameter along a length of the flexible elongate body compared to an outer diameter along a length of the proximal extension. Rossi, however, teaches a catheter 14+16 (Fig 3; comparable to the catheter 14 of Root) configured to be received within an outer catheter 11 (Fig 3; similar to how the catheter 14 of Root is configured to be received in and distally extend from an outer catheter 12) comprising a proximal extension (labeled in annotated Fig E below) and a flexible elongate body (labeled in annotated Fig E below) comprising a tapered region (labeled in Fig E below; comparable to the “tapered region” of Root) and a proximal end region (labeled in Fig E below; comparable to the “second region” of Root but additionally including a shoulder 17 that abuts the proximal extension, as seen in Fig 6 and Fig E), wherein the proximal end region tapers in outer diameter proximally towards the proximal extension (as seen in Fig 6 and annotated Fig E below, the “proximal end region” increases in size in the proximal direction up to diameter d2 at which it decreases in size along shoulder 17 to diameter d1; Col 2, Line 64 – Col 3, Line 4) forming a transition section 17 (Fig 6, Fig E below) between the flexible elongate body and the proximal extension (as seen in Fig 6, Fig E below; Col 2, Lines 52-55) and an increased outer diameter d2 (Fig 6) along a length of the flexible elongate body compared to an outer diameter d1 (Fig 6) along a length of the proximal extension (as seen in Fig 6 and Fig E below; Col 2, Line 64 – Col 3, Line 4). Rossi teaches that providing the flexible elongate body with a shoulder prevents the outer catheter from projecting outwards from the flexible elongate body, thus reducing trauma within the vessel it is inserted in (Col 3, Lines 3-4 and Col 2, Lines 5-7). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Root/Thungana/Oepen to include the transition section with a shoulder such that the flexible elongate body has an increased outer diameter along its length compared to an outer diameter along the proximal extension, as taught by Rossi, for the purpose of reducing trauma when inserted in a vessel along with the outer catheter (Col 3, Lines 3-4 and Col 2, Lines 5-7).

    PNG
    media_image5.png
    480
    716
    media_image5.png
    Greyscale


Response to Arguments
Applicant's arguments filed 1/20/2022 have been fully considered. Applicant’s arguments directed to the previously-cited modification of Root in view of Fischell are moot since Fischell is not applied in any of the present rejection. Applicant’s arguments directed to the previously-cited modification of Root/Fischell in view of Simpson are also moot since Simpson is not applied in any of the present rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783